Title: To James Madison from William Charles Coles Claiborne, 17 February 1808
From: Claiborne, William Charles Coles
To: Madison, James



Private
Dear Sir!
New Orleans, Feby. 17th. 1808.

General Moreau & Governor Folch continue in this City, and have contracted a great intimacy; perhaps their objects may be perfectly innocent, but I am not without my suspicions.  I know not when Moreau will depart; at one time, he proposed taking a passage in the first Vessel for Charleston; at another, he designed passing by Land, the nearest and best route to Georgia and from thence thro’ the Southern & middle States to New-York, where he expected to meet his Lady early in the spring; But now it is understood, that he proposes to pass some time at Pensacola with his friend Folch, previous to his return to the Northward, and that the period of his departure from hence is uncertain.  From a conversation which I had with Genl. Moreau he seemed to have been well apprised of an approaching Revolution in Spain; Folch also anticipated the event, & expressed to me his determination to acknowledge no sovereign, not descended from the reigning family; My impression, therefore now is, that the probable event of the dethronement of the King of Spain, has brought Moreau to this Territory, and that he (with Folch) contemplates assisting in establishing a seperate Government in Mexico.  I have the honor to be, with great Esteem & respect yo: mo: obt. Servt.

William C. C. Claiborne

